Citation Nr: 1234588	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  12-09 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for degenerative joint disease, right knee, with instability, to include as secondary to service-connected residuals of a right ankle fracture.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for degenerative joint disease, left knee, with instability, to include as secondary to service-connected residuals of a right ankle fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied service connection for left and right knee disabilities on the grounds that the evidence received was not new and material.


FINDING OF FACT

In September 2012, prior to promulgation of a decision in the appeal, the Veteran indicated through written communication from his representative that he would like to withdraw his appeals to reopen previously denied claims for service connection for left and right knee disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for the request to reopen a claim for service connection for a right knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for withdrawal of a substantive appeal for the request to reopen a claim for service connection for a left knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, prior to the promulgation of a decision in the appeal, the Veteran's representative submitted a September 2012 letter indicating that he wished to withdraw his appeals to reopen previously denied claims for service connection for left and right knee disabilities.  Therefore, there remain no allegations of errors of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal for those issues, and they are dismissed.


ORDER

The appeal regarding the Veteran's request to reopen a previously denied claim for service connection for a right knee disability is dismissed.

The appeal regarding the Veteran's request to reopen a previously denied claim for service connection for a left knee disability is dismissed.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


